Citation Nr: 1027286	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  03-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of head 
trauma, to include tinnitus, headaches, deafness, seizures, 
ptosis, nausea and vomiting and brain tumor.


WITNESSES AT HEARING ON APPEAL

Appellant and J. L. C., Sr.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the claim.  

This case was previously before the Board in July 2007 and again 
in May 2008, and was remanded for additional development of the 
record.  The case is again before the Board for appellate 
consideration.  

The Board notes that service connection for post-traumatic stress 
disorder (PTSD) was also remanded in the July 2007 and May 2008 
determinations.  Based on the receipt of additional evidence, the 
AMC, by rating action dated March 2010, granted service 
connection for PTSD.  In addition, in the July 2007 and May 2008 
remands, the Board included hypertension in the issue.  However, 
the Veteran's June 2001 claim did not include hypertension and 
the RO's March 2003 rating action did not address it.  The 
Veteran's notice of disagreement with that decision did not 
mention hypertension.  Thus, references to hypertension by the 
Board in July 2007 and May 2008 and in supplemental statements of 
the case thereafter are erroneous as a valid appeal for 
hypertension does not exist.  See 38 C.F.R. § 20.200, 20.201, 
20.302.  Accordingly, this decision is limited to the issue as 
set forth on the cover page.


FINDINGS OF FACT

1.  By decision dated in May 1997, the Board denied service 
connection for a meningioma, seizure disorder, headaches, nausea 
and vomiting, a right eye disability, hearing loss and tinnitus. 

2.  The evidence added to the record since the May 1997 Board 
decision is cumulative of the evidence previously considered with 
regard to service connection for residuals of a head trauma, to 
include tinnitus, headaches, hearing loss, seizures, ptosis, 
nausea and vomiting, and brain tumor and is not so significant 
that it must be considered in order to fairly decide the merits 
of the claim for service connection.

CONCLUSION OF LAW

The May 1997 decision of the Board that denied service connection 
for a meningioma, seizure disorder, headaches, nausea and 
vomiting, a right eye disorder, hearing loss and tinnitus is 
final and new and material evidence has not been received to 
reopen the claim for service connection.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156(a) (as in effect prior to 
August 29, 2001); 38 C.F.R. § 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: Veteran status, existence of a disability, a connection 
between a Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In an April 2002 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, to include the need to submit new and 
material evidence, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  Letters dated March 2006 and June 2008 
informed the Veteran of the evidence needed to establish a 
disability rating and effective date for the claim on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) stated that pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish entitlement to 
the underlying claim of the benefits sought by the claimant.  The 
Court further stated that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  

Although the Board acknowledges that the notice letter did not 
advise the Veteran of the basis for the prior denial, the 
statement of the case issued in August 2003 informed him in 
detail of the basis of the denial of his previous claim for 
service connection for the disability at issue.  Moreover, during 
his RO hearing, the Decision Review Officer explained the type of 
evidence the Veteran needed to submit to reopen his claim and to 
substantiate the claim for service connection.  After issuance of 
the statement of the case, the Veteran's claim was readjudicated 
on several occasions, with the last occurring in March 2010.  
Thus, the Board finds that the Veteran was placed on notice of 
the evidence needed to reopen his claim and that any deficiency 
in the notice is harmless. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, service personnel records, private and VA medical 
records, the report of a VA examination, a statement from a 
friend, and hearing e testimony.  

This case was remanded by the Board in July 2007 and again in May 
2008 for additional development of the record.  It was noted that 
it appeared evidence was missing, and the Board directed that an 
attempt be made to procure any available evidence.  In this 
regard, among other things, the Appeals Management Center (AMC) 
contacted two service organizations, and two ROs in an effort to 
determine if there were any additional records.  Evidence 
obtained pursuant to the Board's remands includes VA outpatient 
treatment records and the August 1994 VA hospital report.  A 
search at the Board for the prior hearing transcript from 1997 
was negative.  As the requested actions have been accomplished to 
the extent possible, the Board finds that the remand orders have 
been substantially complied with.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and by providing testimony.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Once entitlement to service connection for a disability has been 
denied by a decision of the Board, that determination is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order to later 
establish service connection for the disorder in question, it is 
required that new and material evidence be presented which 
provides a basis warranting reopening the case.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

The law is clear that regardless of the RO's determination 
regarding new and material evidence, "the Board does not have 
jurisdiction to consider a claim which it previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).  The provisions of 
38 C.F.R. § 3.156 which define new and material evidence were 
changed in 2001, but only as to claims filed on or after August 
29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a)).  Thus, as the Veteran's claim 
was filed prior to August 29, 2001, his claim will be considered 
under the previous version of the regulation.  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim, on any basis, in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the Board denied service connection for 
meningioma resulting from Agent Orange, seizure disorder, 
headaches, nausea and vomiting, a right eye disorder, hearing 
loss and tinnitus in May 1997.  Therefore, the Board must review, 
in light of the applicable legal criteria, the additional 
evidence submitted since that determination.

The evidence of record at the time of the May 1997 Board decision 
included the service treatment records, private medical records, 
a statement from a friend and the Veteran's testimony at a 
hearing before a Veterans Law Judge.

The service treatment records are negative for any complaints 
concerning a head trauma or brain tumor, including tinnitus, 
headaches, hearing loss, seizures, ptosis and nausea and 
vomiting.  No pertinent history was noted at the time of the 
separation examination in May 1968.  Specifically, on the report 
of medical history at discharge, the Veteran specifically denied 
having frequent or severe headaches, dizziness or fainting 
spells, eye trouble, hearing loss, history of head injury, tumor, 
epilepsy or fits, loss of memory or amnesia, periods of 
unconsciousness, or stomach or intestinal trouble.  The discharge 
examination disclosed no pertinent abnormality.  

The Veteran was hospitalized in a private facility from January 
to February 1986.  He was admitted as a transfer from another 
private hospital.  It was noted he had a two-month history of 
headache and tinnitus, with complaints of decreased hearing on 
the left, nausea and vomiting.  A cerebral arteriogram revealed a 
mass consistent with meningioma.  A right temporoparietal 
craniotomy and total excision of the tumor was performed.  The 
diagnosis was brain tumor as meningioma.  It was noted he was 
discharged with continued anticonvulsant therapy consisting of 
Dilantin.  

In an October 1987 statement, S. J., M.D., reported the Veteran 
had been diagnosed with a brain tumor in January 1986 and that 
there was no way of knowing how long he had had that problem 
prior to that time.

In November 1990, R. M. E. stated she had known of the Veteran's 
illness since 1982.  She indicated he had headaches, ringing in 
the ears and vomiting.  She added he had seen doctors frequently 
until his tumor was discovered in 1986

Dr. S. J. reported in January 1991 that the Veteran had drooping 
of the eyelid.  He stated the Veteran had ptosis of the right 
eye.  He stated in December 1991 that the Veteran was prone to 
seizures.  He added the Veteran had a brain tumor and meningioma 
and it was "documented that Walter Reed said it could be related 
to the trauma and also his current condition."  

Clinical records from a private physician dated from 1968 to 1982 
were received in 1992.  These records are negative for complaints 
or findings pertaining to a head trauma, including headaches, 
tinnitus, hearing loss, seizures, ptosis and nausea and vomiting.

A private physician wrote in July 1992 that he saw the Veteran 
when he was admitted to the hospital in January 1986.  It was 
stated he had no systemic symptoms, and that there was no 
diplopia.  The Veteran had complaints at times of dizziness, but 
it was not consistent.  

An examination of the eyes at a private facility in July 1992 
showed the Veteran stated his right eyelid had drooped since the 
brain surgery in 1986.  The pertinent diagnosis was ptosis, 
marked in the right eye and slight in the left eye.  

The Veteran was admitted to a VA hospital in August 1994.  He 
presented to neurology with complaints of right heavy eye and 
photophobia.  He stated the ptosis started after a craniotomy in 
1986.  He denied any trauma and also denied tinnitus.  It was 
noted the Veteran brought old pictures of himself that showed a 
ptosis going back to childhood.  It was determined it was most 
likely just a normal variant and was not related to any acute 
illness.  
 
The Veteran testified at a hearing before a Veterans Law Judge in 
March 1997.  He described his seizures, which were characterized 
by a rapid heartbeat, and asserted they began prior to his 
surgery for the brain tumor.  He stated he thought he had his 
first seizure after 1982.  Subsequently, he said he had the rapid 
heartbeat about the time of his work-related accident in 1971.  
He also said he had headaches and ringing in the ears before the 
surgery.  He claimed he had photographs of himself while he was 
in Vietnam and they showed the drooping of the right eyelid, but 
that it had not been so severe prior to service.  

The evidence added to the record since the May 1997 Board 
decision includes VA and private medical records, the report of a 
May 2002 VA examination, and the Veteran's testimony at a hearing 
at the RO in April 2006.  

It was noted on the May 2002 VA examination that the medical 
records from service were scant, and did not indicate treatment 
for headaches.  Pictures of the Veteran during service show a 
right-sided ptosis, but no clear facial weakness that might hint 
at an underlying tumor.  The examiner also noted the Veteran's 
symptoms of headache, tinnitus, nausea and vomiting were present 
for just two months prior to the surgery in 1986.  The Veteran 
reported a concussive blast without head injury.  He also 
reported seizures.  While he was uncertain as to the onset, he 
said maybe the early 1970's.  The diagnoses were history of brain 
tumor meningioma, as far as documented with symptom onset only 
several months prior to the resection in 1986; seizures, with 
precise date of onset unknown to patient and the examiner stated 
not certain from records; and organic brain syndrome. 

Upon review of the evidence, the fact remains that there is no 
competent medical evidence demonstrating residuals of a head 
injury, to include tinnitus, headaches, hearing loss, seizures, 
ptosis, nausea and vomiting and a brain tumor during service or 
for many years thereafter.  The Board finds that the additional 
evidence, considered in conjunction with the record as a whole, 
is merely cumulative and does not relate to the basis for the 
prior final denial.  The Board emphasizes that any evidence 
showing the presence of any of these symptoms or diagnoses is 
similar to the evidence of record at the time of the May 1997 
Board decision.  Likewise, the Veteran's contentions as to the 
cause of his disabilities, to include a concussion blast and 
Agent Orange exposure, were already considered by the Board in 
the 1997 decision.  

The additional evidence continues to show the claimed condition 
arose many years after service and, considered in conjunction 
with the record as a whole, provides no findings suggesting that 
the Veteran has residuals of head trauma that are related to 
service.  

Significantly, there is no competent medical evidence 
establishing the presence of residuals of head trauma, including 
brain tumor, tinnitus, headaches, hearing loss, seizures, ptosis 
and nausea and vomiting during service or for many years 
thereafter.  As such, the deficiency noted as the basis for the 
prior final denial remains unestablished.  There is no medical 
evidence suggesting that any residuals of a head trauma, if 
present, are related to service.  The Board concludes, therefore, 
that the evidence is not new and material, and the claim for 
service connection for residuals of a head trauma, to include 
tinnitus, headaches, hearing loss, seizures, ptosis, nausea and 
vomiting, and brain tumor, is not reopened.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Since new and material evidence has not been submitted to reopen 
a claim for service connection for residuals of a head trauma, to 
include tinnitus, headaches, hearing loss, seizures, ptosis, 
nausea and vomiting, and brain tumor, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


